      Case 2:09-cr-00302-JCZ-SS Document 119 Filed 02/26/19 Page 1 of 1
MINUTE ENTRY
ZAINEY, J.
February 26, 2019
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION
VERSUS                                                         NO: 09-302
TROY WATTS                                                     SECTION: A




                      RULE TO REVOKE SUPERVISED RELEASE

Court Reporter: Toni Tusa
Case Manager: James Crull
Judicial Assistant: Pamela Angelette

Present:       Andre Jones, Counsel for the government.
               Gary Schwabe, Jr., Counsel for the defendant.
               Kenny Dixon, U.S. Probation


Case called 10:00 a.m.
The defendant was present for the hearing.
The defendant stipulated that if Probation Officer Kenny Dixon were called to testify that
Dixon's testimony would be consistent with his report.
The government’s Rule to Revoke Supervised Release (Rec. Doc. #251) is GRANTED and
the defendant's term of supervision is revoked.
See Judgment.
The defendant was REMANDED.
Hearing completed 10:11 a.m.

 JS-10: 0:11
